             Case 2:17-cv-00601-RSL Document 343 Filed 04/19/21 Page 1 of 2




 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7    KELLY BOLDING, MICHAEL MANFREDI, and
      SARAH WARD, individually and on behalf of a               No. 2:17-cv-601-RSL
 8    class of all other similarly situated,
 9                               Plaintiffs,                     ORDER GRANTING LEAVE TO
                                                                 DEPOSE CLASS MEMBERS
10           v.                                                  MATTHEW TOWERY AND
                                                                 ROBERTA BANEGAS AND FOR
11    BANNER BANK,                                               RELATED EXTENSION OF
                                                                 DISCOVERY DEADLINE
12                               Defendant.
13

14
             This matter comes before the Court on “Defendant Banner Bank’s Motion for Leave to
15
      Depose Class Members Matthew Towery and Roberta Banegas and for Related Extension of
16
      Discovery Deadline.” Dkt. # 270. Having reviewed the memoranda, declarations, and exhibits
17
      submitted by the parties, the Court finds as follows:
18

19           Mr. Towery and Ms. Banegas are percipient fact witnesses, having been specifically

20    accused of carrying out defendant’s unlawful wage policies during the periods in which they

21    were managers. Both parties have, during the course of this litigation, sought their depositions:

22    there is no real dispute regarding the relevance of or need for their testimony.

23
             The parties shall meet and confer regarding mutually agreeable dates on which to
24
      depose Mr. Towery and Ms. Banegas. Both parties may note their depositions for the mutually
25
      agreed dates and times. The parties may depose Mr. Towery and Ms. Banegas in their
26
      capacities as managers at Banner Bank and/or AmericanWest Bank.
27

     ORDER GRANTING LEAVE TO DEPOSE TOWERY AND BANEGAS AND
     FOR RELATED EXTENSION OF DISCOVERY DEADLINE - 1
            Case 2:17-cv-00601-RSL Document 343 Filed 04/19/21 Page 2 of 2




 1
            The discovery cutoff is extended for the sole purpose of allowing the depositions of
 2
      Mr. Towery and Ms. Banegas
 3

 4
            Dated this 19th day of April, 2021.
 5

 6

 7                                               Honorable Robert S. Lasnik
                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     ORDER GRANTING LEAVE TO DEPOSE TOWERY AND BANEGAS AND
     FOR RELATED EXTENSION OF DISCOVERY DEADLINE - 2
